DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 16/993,047 filed on August 13, 2020 in which claims 1-15 are presented for examination.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AN (US 2016/0138924).
 	In regard to claim 1, AN discloses a junction determination apparatus comprising:
 	an input unit configured to receive information regarding a topology route from a current location to a destination (see at least claim 1 wherein a vehicle navigation device plans a driver global path to a destination by acquiring a location of a vehicle) (see also abstract and [0013]-[0017] for similar reasonings);

 	a memory configured to store a driving program using the information regarding the topology route (see [0075] wherein driver map database stores vehicle navigation map); and
a processor (Global path planning unit 115 in Fig. 2) configured to execute the program, wherein the processor is configured to transmit a driving-related command using the information regarding the topology route and a result of determining a junction (see also Figs. 1-7 and [0013]-[0017]).

 	In regard to claim 2, AN discloses wherein the information regarding the topology route comprises junction information and block information (see at least Figs 4-6).

 	In regard to claim 3, AN discloses wherein the processor determines whether the current location is a junction and determines the next block at the junction according to the topology route (see at least Figs 4-6).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over AN (US 2016/0138924) in view of Kim et al. (US 2017/0284812).
 	In regard to claims 5-9, AN meets the limitations of claim 1 but does not particularly disclose the limitations of claims 5-9.
 	Kim et al., in the same field of endeavor, discloses wherein the processor defines junction types into a predetermined number of classes (see at least Figs. 2, 4, 5 , 11,13 14A); wherein when a parameter indicating a junction type is included in road view information, the processor acquires a junction image using the parameter (see at least Figs. 2, 4, 5 , 11,13 14A); wherein the processor acquires a junction image using movement direction indication information included in road view information(see at least Figs. 2, 4, 5 , 11,13 14A);  wherein the processor acquires a junction image in consideration of a change in motion vector extracted from a road driving image (see at least Figs. 2, 4, 5 , 11,13 14A);  wherein the processor performs rotation and scaling on an acquired junction image (see at least Figs. 2, 4, 5 , 11,13 14A).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of AN with the disclosure of Kim et al. for the purpose of improving the navigation by providing intersections or junctions accurately to match real world intersections or junctions.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 10, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pham et al. (US 2020/0341466).
 	In regard to claim 10, Pham et al. discloses  a junction determination method comprising operations of:
 	 (a) performing training for junction determination (see Figs, 1, 4, 7 and [0009], [0026], [0036]); 
 	(b) using a result of the training in operation (a) to determine a junction while driving using information regarding a topology route from a current location to a destination (see at least Fig. 7 steps 701-710 and Figs.1, and 4); and
 	(c) determining a movement direction at the junction and transmitting a driving-related command (see at least [0017] and step 712 in Fig. 7).

 	In regard to claim 10, Pham et al. discloses  wherein operation (b) comprises periodically determining whether a junction is present while driving using the information regarding the topology route, wherein the information includes junction information and block information (see at least [0088]).

 	In regard to claim 15, Pham et al. discloses  wherein operation (c) comprises determining the next block using the topology route information when the current location is the junction (see at least [0088]).

Allowable Subject Matter
8.	Claims 4, 11-12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claims 4 and 14, the prior art of record fails to disclose:
 	“wherein the processor operates a junction determining logic at an estimated time when a vicinity of the next junction will be reached in consideration of movement information.”

 	In regard to claims 11 and 12, the prior art of record fails to disclose wherein operation (a) comprises acquiring a junction image using a parameter related to an intersection type included in road view information, using movement direction indication information included in the road view information, or using a change in motion vector extracted from a road driving image.”

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	US Patent No. 9, 880,019 discloses a method for generating intersection data for paths in a map region. The method receives a set of junctions at which paths intersect in the map region. For a particular junction of at least two paths, the method automatically determines whether any of the other junctions in the map region satisfy criteria to be part of a single intersection with the particular junction. When at least one of the other junctions satisfies the criteria, the method automatically combines the other junctions that satisfy the criteria with the particular junction into a single intersection for use in performing mapping operations. 
 	Sermpezis et al. discloses a new routing technique designed exclusively for VANETs and present some initial performance results. The algorithm was named Junction-based Multipath Source Routing (JMSR). Its main characteristics comprise the multiple routes towards the destination, the junction-centric logic and the adoption of source routing mechanisms .
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661